Exhibit 10.3




ADVISORY SERVICES AGREEMENT




 THIS ADVISORY SERVICES AGREEMENT (this “Agreement”) is made as of December 31,
2014 (the “Effective Date”) by and between Sigma Capital Advisors, LLC, a
Delaware limited liability company (the “Service Provider”), and Onstream Media
Corporation, a Florida corporation (the “Company”).




WITNESSETH:




WHEREAS, as of the Effective Date, Sigma Opportunity Fund II, LLC (“Sigma Fund”)
entered into a Note Purchase Agreement (the “Purchase Agreement”) with the
Company and each other Borrower pursuant to which, among other things, Sigma
Fund purchased a Note issued by the Borrower, upon the terms and subject to the
conditions thereof;




WHEREAS, it is a condition to the Purchase Agreement that the Company enter into
this Agreement with Service Provider;




WHEREAS, Service Provider, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of corporate
management, finance, product strategy, investment, acquisitions, governance and
other matters relating to the business of the Company; and




WHEREAS, the Company desires to avail itself of the expertise of Service
Provider in the aforesaid areas.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:




1.

DEFINITIONS.  Capitalized terms used herein but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Purchase
Agreement.




2.

APPOINTMENT.  The Company hereby engages Service Provider, and Service Provider
hereby agrees under the terms and conditions set forth herein, to provide
certain Services to the Company, the Borrower and their Subsidiaries as
described in Section 4 hereof.




3.

TERM. The term of the Agreement (the “Term”) shall commence on the Effective
Date and shall terminate on the date the Note is paid in full.  Notwithstanding
the foregoing, the provisions of Sections 5(a), 5(c), 6, 8, 9 and 11 hereof
shall survive termination of this Agreement.




4.

DUTIES OF THE SERVICE PROVIDER.  The Service Provider shall provide the Company,
the Borrower and the Subsidiaries with business, finance and organizational
strategy, advisory, consulting and other services as mutually agreed from time
to time by the Company and the Service Provider (collectively, the “Services”)
related to the business of the Company, the Borrowers and the Subsidiaries.  The
Services will be provided at such times and places as may mutually be agreed
from time to time by the Company and Service Provider.

 

1



--------------------------------------------------------------------------------






5.

COMPENSATION; EXPENSES.




(a)

In consideration of the performance of the Services, the Company shall pay to
Service Provider $50,000, in cash, at Closing.  In addition, (i) if the Note is
outstanding on January 31, 2015, the Company shall pay to Service Provider
$50,000, in cash, and issue to the Service Provider 30,000 shares of Common
Stock (subject to adjustment for any reorganizations, stock splits, stock
dividends, or other similar transactions occurring after issuance, the “Advisory
Shares”), on February 1, 2015 and $20,000, in cash, on each of March 1, 2015,
April 1, 2015, May 1, 2015, June 1, 2015 and June 30, 2015 for a total of
$150,000 even if the Note is repaid at any time prior to June 30, 2015; (ii) for
any full or partial month that the Note is outstanding after January 31, 2015,
the Company shall also pay to Service Provider, in cash, $10,000 the first day
of each month in arrears, with first payment commencing on February 1, 2015 for
the month of January 2015, and final payment made on June 30, 2015 if the Note
is still outstanding after June 1, 2015 (i.e. up to six payments for the period,
$60,000 in total) and (iii) if the Note is not outstanding on January 31, 2015,
the Company shall pay to Service Provider $10,000, in cash, on each of February
1, 2015, March 1, 2015 and April 1, 2015 (collectively, the “Advisory Fee”).  




(b)

The Service Provider shall be reimbursed for its reasonable out-of-pocket
expenses incurred in connection with the performance of the Services, provided
such expenses shall be pre-approved in writing by the Company.




(c)

Service Provider may from time to time identify and introduce the Company to
potential M&A, joint venture or financing opportunities (each an “Investment
Opportunity”) and/or investors to participate in any of the foregoing Investment
Opportunities with the Company (the “Service Provider Investors”).  To the
extent that the Company, without assistance from Service Provider, identifies
and arranges an initial meeting with a prospective investor or an Investment
Opportunity, such person shall not be a Service Provider Investor or Investment
Opportunity hereunder.  In consideration therefor, the Company will pay to
Service Provider at the time of closing of any such Investment Opportunity or
other transaction involving a Service Provider Investor that resulted within one
year from the initial introduction by Service Provider to Company, a cash
finders’ fee equal to 3% of the aggregate consideration relating to the
Investment Opportunity or received by the Company from a Service Provider
Investor in any such transaction, including cash, equity securities, debt
securities, and any other form of payment made to Company or Company obligation
assumed or retired.  Any non-cash form of consideration shall be deemed to have
a value equal to its fair market value at the time of closing as mutually agreed
by the parties hereto.  If at the time of Service Provider’s introduction, the
Company has a pre-existing relationship or is already engaged in discussions
with a Service Provider Investor or regarding an Investment Opportunity, then
the finders’ fee shall not apply.  In all cases, Service Provider shall obtain
written approval from an authorized officer of the Company prior to making an
introduction.  The parties acknowledge that the Investment Opportunities and/or
Service Provide Investors listed on Schedule 5(c) are the sole Investment
Opportunities and/or Service Providers that have previously been introduced by
Service Provider to the Company.  Notwithstanding anything contained herein to
the contrary, this Section 5(c) shall survive for a period of twelve months
following the termination of this Agreement.

 

2



--------------------------------------------------------------------------------







6.

INDEMNIFICATION.




(a)  In the event that Service Provider or any of its Affiliates, principals,
managers, partners, directors, stockholders, employees, agents and
representatives (collectively, the “Service Provider Indemnified Parties”)
becomes involved in any capacity in any action, proceeding or investigation in
connection with any matter referred to in or contemplated by this Agreement, or
in connection with the Services, the Company will indemnify and hold harmless
the Service Provider Indemnified Parties from and against any actual or
threatened claims, lawsuits, actions or liabilities (including out-of-pocket
expenses and the fees and expenses of counsel and other litigation costs and the
cost of any preparation or investigation) of any kind or nature, arising as a
result of or in connection with this Agreement or the Services, activities and
decisions hereunder, and will periodically reimburse Service Provider
Indemnified Parties for their expenses as described above, except that the
Company will not be obligated to so indemnify any Service Provider Indemnified
Party if, and to the extent that, such claims, lawsuits, actions or liabilities
against such Service Provider Indemnified Party directly result from the gross
negligence or willful misconduct of such Service Provider Indemnified Party as
admitted in any settlement by such Service Provider Indemnified Party or held in
any final, non-appealable judicial or administrative decision.  In connection
with such indemnification, the Company will promptly remit or pay to Service
Provider Indemnified Party any amounts which the Service Provider Indemnified
Party certifies to the Company in writing are payable to Service Provider
Indemnified Party hereunder.  The reimbursement and indemnity obligations of the
Company under this Section 6(a) shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Service Provider Indemnified Party and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Company and each Service Provider Indemnified Party.




(b)

In the event that the Company or any of its Affiliates, principals, partners,
directors, stockholders, employees, agents and representatives (collectively,
the "Company Indemnified Parties") becomes involved in any capacity in any
action, proceeding or investigation in connection with any matter referred to in
or contemplated by this Agreement, or in connection with the Services, the
Service Provider will indemnify and hold harmless the Company Indemnified
Parties from and against any actual or threatened claims, lawsuits, actions or
liabilities (including out-of-pocket expenses and the fees and expenses of
counsel and other litigation costs and the cost of any preparation or
investigation) of any kind or nature, arising as a result of the gross
negligence or willful misconduct of Service Provider, and will periodically
reimburse Company Indemnified Parties for their expenses as described above.  In
connection with such indemnification, the Service Provider will promptly remit
or pay to Company Indemnified Party any amounts which the Company Indemnified
Party certifies to the Service Provider in writing are payable to Company
Indemnified Party hereunder. The reimbursement and indemnity obligations of the
Service Provider under this Section 6(b) shall be in addition to any liability
which the Service Provider may otherwise have, shall extend upon the same terms
and conditions to any Company Indemnified Party and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Service Provider and each Company Indemnified Party.

 

3



--------------------------------------------------------------------------------




7.

INDEPENDENT CONTRACTOR.  Nothing herein shall be construed to create a joint
venture or partnership between the parties hereto or an employee/employer
relationship. Service Provider shall be an independent contractor pursuant to
this Agreement.  No party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of any
other party hereto or to bind any other party hereto to any contract, agreement
or undertaking with any third party.




8.

LIABILITY.  The Service Provider is not and never shall be liable to any
creditor of the Company, the Borrower or their Subsidiaries or Affiliates, and
the Company agrees to indemnify and hold harmless all Service Provider
Indemnified Parties from and against any and all such claims of alleged
creditors of the Company, the Borrower and their Subsidiaries or Affiliates and
against all costs, charges and expenses (including attorneys’ fees and expenses)
incurred or sustained by any Service Provider Indemnified Party in connection
with any action, suit or proceeding to which it may be made a party by any
alleged creditor of the Company.  Notwithstanding anything contained in this
Agreement to the contrary, the Company agrees and acknowledges that Service
Provider and its partners, principals, shareholders, directors, officers,
employees and Affiliates intend to engage and participate in acquisitions and
business transactions outside of the scope of the relationship created by this
Agreement and they shall not be under any obligation whatsoever to make such
acquisitions, business transactions or other opportunities through the Company
or any of its Subsidiaries or offer such acquisitions, business transactions or
other opportunities to the Company or any of its Subsidiaries and shall be free
to perform services similar to the Services for the account of others, including
companies that may be in competition with the business conducted by the Company
and its Subsidiaries.  




9.

ADVISORY SHARES.  In connection with the issuance of the Advisory Shares
pursuant to Section 5(a) of this Agreement to the Service Provider:




(a)

Service Provider represents and warrants to the Company as follows:




(i)

Service Provider is acquiring the Advisory Shares for its own account and with
the present intention of holding the Advisory Shares for the purposes of
investment, and not with a view towards, or for resale in connection with, the
public sale or distribution thereof;




(ii)

Service Provider, as of the date hereof, is an “accredited investor” as that
term is defined in Rule 501 of Regulation D.  Service Provider, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Advisory Shares, and
has so evaluated the merits and risks of such investment. Service Provider is
able to bear the economic risk of an investment in the Advisory Shares and, at
the present time, is able to afford a complete loss of such investment;




(b)

The Company represents and warrants to the Service Provider that the Advisory
Shares have been duly authorized and, upon issuance, the Advisory Shares will be
duly and validly issued, fully paid and non-assessable.  There are no preemptive
or similar rights of any stockholder of the Company or any other Person to
acquire any of the Advisory Shares.  The Common Stock is quoted on the OTC
Market’s OTCQB Marketplace.  The Company knows of no reason that the Advisory
Shares will be ineligible for trading on the OTC Market’s OTCQB Marketplace.

 

4



--------------------------------------------------------------------------------




(c)

Certain Covenants.




(i)

The Service Provider acknowledges and agrees that the Advisory Shares have not
been and, except as provided in Section 11 of this Agreement, are not being
registered under the provisions of the 1933 Act or any state securities laws,
and that the Advisory Sigma Shares may not be transferred unless registered
under the 1933 Act or an exemption from registration applies.




(ii)

(A)  The Service Provider acknowledges and agrees that, until such time as the
Sigma Shares are registered under the 1933 Act or an exemption from registration
applies, the Sigma Shares may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
Sigma Shares):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS.  THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT ONLY AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.




(B)  Once a registration statement filed by the Company for the Advisory Shares
has been declared effective or particular shares are eligible for resale
pursuant to Rule 144 under the 1933 Act without restriction, thereafter, upon
request of the Service Provider, the Company will substitute certificates
without restrictive legend for certificates for any such shares issued prior to
the time of such eligibility which bear such restrictive legend and remove any
stop-transfer restriction relating thereto promptly, but in no event later than
three business days after surrender of such certificates by the Service
Provider. Service Provider agrees to sell or otherwise transfer the Advisory
Shares only in compliance with applicable law.




(iii)

Not used.




(iv)

Not used.




(v)

Each of the Company and Service Provider agree to perform, from time to time,
such other acts and to execute, acknowledge and deliver such other agreements,
instruments, certificates and other documents as may be reasonably necessary in
order to effectuate the transactions contemplated by this Agreement and to
afford the Service Provider and Sigma Fund the full benefits with respect to the
Advisory Shares.  

 

5



--------------------------------------------------------------------------------




10.

CORPORATE AUTHORIZATION.  In connection herewith, each of the Company and
Service Provider represents and warrants to the other, that each of the Company
and Service Provider has the requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.  This Agreement has been duly authorized and validly executed and
delivered by each of the Company and Service Provider and constitutes the valid,
legal and binding agreement of each of the Company and Service Provider,
enforceable against each of them in accordance with its terms.




11.

ASSIGNMENT.  No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other party hereto; provided,
however, that, notwithstanding the foregoing, Service Provider may assign its
rights and obligations under this Agreement to any of its Affiliates with the
consent of the Company which shall not be unreasonably withheld.




12.

SUCCESSORS.  This Agreement and all the obligations and benefits hereunder shall
inure to, and be binding upon, the successors and permitted assigns of the
parties hereto.




13.

COUNTERPARTS.  This Agreement may be executed and delivered by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and both of which taken together shall constitute
but one and the same agreement.




14.

ENTIRE AGREEMENT; MODIFICATION.  The terms and conditions hereof constitute the
entire agreement between the parties hereto with respect to the subject matter
of this Agreement and supersede all previous communications, either oral or
written, representations or warranties of any kind whatsoever, except as
expressly set forth herein, including any prior Advisory Services Agreements
executed between the Company and Service Provider (except to the extent that by
the terms thereof any provisions thereof are intended to survive termination).
 No modifications of this Agreement nor waiver of the terms or conditions hereof
shall be binding upon any party hereto unless approved in writing by an
authorized representative of such party.  




15.

NOTICES.  Any and all notices or service of process required or permitted
hereunder shall be in writing given as follows:




if to the Company:




Onstream Media Corporation

1291 SW 29th Avenue

Pompano Beach, Florida 33069

Attn:  Chief Executive Officer

Fax: (954) 917-6660

 

6



--------------------------------------------------------------------------------




if to Service Provider:




Sigma Capital Advisors, LLC

800 Third Avenue, Suite 1701

New York, New York 10022

Attn: Thom Waye

Fax: (212) 292-2685

                                       

Any notice required to be made within a stated period of time shall be
considered timely made if deposited before midnight of the last day of the
stated period.  Any party may give any notice or other communication hereunder
by personal delivery or using a nationally recognized overnight courier service,
telecopy, or telex.  Any party may change the address to which notices, service
of process, requests, demands, claims, or other communications hereunder are to
be delivered by giving the other parties notice in the manner set forth herein.




16.

GOVERNING LAW; JURISDICTION AND VENUE.  All issues concerning this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the
State of New York. Each of the Company and Service Provider agrees that any
action, proceeding or claim it commences against the other party pursuant to
this Agreement shall be brought in a court of the State of New York located
within New York County, or in the United States District Court for the Southern
or Eastern Districts of New York.  Each of the Company and Service Provider
irrevocably and unconditionally commits to the in personam jurisdiction of such
courts and waives, to the fullest extent permitted by law, any objections which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in such court, any claim that any such suit, action or
proceeding brought in such court has been brought in an inconvenient forum and
the right to object, with respect to any such suit, action or proceeding brought
in such court, that such court does not have jurisdiction over the person of
such party.  In any suit, action or proceeding, each of the Company and Service
Provider waives, to the fullest extent it may effectively do so, personal
service of any summons, complaint or other process and agrees that the service
thereof may be made by certified or registered mail, addressed to such party at
its address set forth in Section 16  hereof.  Each of the Company and Service
Provider agrees that a final non-appealable judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding.  




17.

NO THIRD PARTY BENEFICIARIES.  Except as provided in Sections 6 and 8 hereof,
this Agreement is for the sole benefit of the parties hereto and Sigma Fund, and
their permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any person, other than the parties hereto and such assigns,
any legal or equitable rights hereunder.




[Signature Page to Follow]


7


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have signed this Advisory Services
Agreement as of the day and year first above written.










SIGMA CAPITAL ADVISORS, LLC







By: /s/ Thom Waye

Name:

Thom Waye

Title:

Manager







ONSTREAM MEDIA CORPORATION




By: /s/ Randy S. Selman

Name: Randy Selman

Title: President













Accepted and Agreed:

SIGMA OPPORTUNITY FUND II, LLC

By: Sigma Capital Advisors, LLC, its managing member







By: /s/ Thom Waye

           Thom Waye

           Manager










 













[SCHEDULE REDACTED]




[Advisory Services Agreement]








8





